The opinion of the Court was drawn up by
Kent, J.
These cases all depend upon the same question. The case of Coffin v. Rich, 45 Maine, it is admitted -by plaintiff’s counsel, is decisive of these cases, as they are before us on the report, if that case is to stand as sound law. We have examined the elaborate and minute argument of the learned counsel for the plaintiff, and we see no reason for overruling the case referred to, which was carefully considered. We do not deem it necessary to restate the points decided, or to consider in detail the objections which are now urged.
J. C. Woodman, for plaintiff.
Howard and Strout, for defendants.
No motion to amend is before us, as none was made in the county Court. We cannot regard a suggestion in argument as equivalent to such a motion.
In all the above entitled actions

Plaintiff is to be nonsuit.